BINGHAM, Circuit Judge.
This is an appeal from a judgment of the Supreme Court of Puerto Rico dismissing an appeal by the defendant from a judgment of the District Court of San Juan, on the ground that the appeal was frivolous as it had previously decided a like question in a case where it had held that the Legislature of Puerto Rico had no power to enact a law by joint resolution.
The question raised is the same as the one decided by this court on December 8, 1937, in the case of Sancho v. Valiente & Company, 1 Cir., 93 F.2d 327, where it was held that, under section 34 of the Organic Act of Puerto Rico of 1917, 48 U.S.C.A. §§ 822-841, 843, 844, no valid law could be enacted by the Legislature of Puerto Rico ex*332cept by bill. The question here presented is governed by that decision.
The judgment of the Supreme Court of Puerto Rico is affirmed, with costs to the appellee.